DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-20 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	The prior art discloses a method for use by a processor to verify quality of a new media file by transcoding a master media file into a first media file, determining a quality of the first media file, applying a first quality assurance scheme to the first media file for an assured quality, calculating a first hash value using a hash function for the first media file, storing the first hash value in a memory, transcoding the master media file into a new media file, calculating a test hash value using the hash function for the new media file, and searching the memory for the test hash value to decide whether the new media file has the assured quality. (see Davis, US 20100205162). Additionally, the prior art discloses an approach for opportunistic caching of streaming media data is provided to facilitate efficient use of forward transmission resources of a broadband communications system. (see Su, US 2017/0195450). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, “determining, by the one or more computing devices, whether the one or more subsequent media packets are the same as the one or more media packets by comparing the further hash value to the hash value to find a match; if no match is determined based on the comparing of the further hash value to the hash value, determining, by the one or more computing devices, whether the further profile is within a threshold value of similarity to the profile; and based on determining: a match between the hash value and the further hash value, or that the further profile is within a threshold value of similarity of the profile, transmitting, by the one or more computing devices, either one of the one or more subsequent media packets or the one or more media packets to the destination based on a predetermined criteria” as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claim 8 and 15):

Dependent Claims 2-7, 9-14, and 16-20 are allowable by virtue of its dependency upon allowable Independent Claims 1 and 14, respectively.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449